 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         NORTHWEST                                    CASE NO. C18-1494JLR
           ADMINISTRATORS, INC.,
11                                                      ORDER DENYING WITOUT
                                Plaintiff,              PREJUDICE PLAINTIFF’S
12                v.                                    MOTION FOR DEFAULT
                                                        JUDGMENT
13
           WESTERN HOLSTEIN FARMS,
14         INC.,

15                              Defendant.

16         Before the court is Plaintiff Northwest Administrators, Inc.’s (“Northwest
17   Administrators”) motion for default judgment against Defendant Western Holstein
18   Farms, Inc. (“Western Holstein”). (Mot. (Dkt. # 7).) The court has reviewed the motion
19   and Northwest Administrators’ submissions in support of the motion. (See id.; see also
20   Reid Decl. (Dkt. # 7-1); Schumacher Decl. (Dkt. # 8).) For the reasons discussed below,
21   the court DENIES the motion without prejudice.
22   //


     ORDER - 1
 1            The Local Civil Rules provide that a “[p]laintiff must support a motion for default

 2   judgment with a declaration and other evidence establishing [the] plaintiff’s entitlement

 3   to a sum certain.” See Local Rules W.D. Wash. LCR 55(b)(2). Specifically, the plaintiff

 4   must “provide a concise explanation of how all amounts were calculated, and shall

 5   support this explanation with evidence establishing the entitlement to and amount of the

 6   principal claim.” Id. LCR 55(b)(2)(A). Local Rule 55 imposes a heavy evidentiary

 7   burden on a party seeking entry of default judgment because such relief is obtained

 8   without the benefit of the adversarial process. See, e.g., Vawter v. Quality Loan Serv.

 9   Corp. of Wash., No. C09-1585JLR, 2011 WL 13190117, at *2 (W.D. Wash. Mar. 7,

10   2011).

11            In reviewing Northwest Administrators’ supporting materials, the court observed

12   several errors. First, Mr. Schumacher’s declaration states that the Western Conference of

13   Teamsters Pension Trust Fund (“the Trust”), for which Northwest Administrators is the

14   authorized administrative agent, “determined that the amount of the Defendant’s liability

15   for withdrawal [from the Trust] was $48,601.65.00.” (Schumacher Decl. ¶ 12.) To

16   support this proposition, Mr. Schumacher cites Exhibit C to his declaration, a billing

17   worksheet that states that Western Holstein’s withdrawal liability is $116,063.06, not

18   $48,601.65.00. (Schumacher Decl. ¶ 12, Ex. C at 1.) Additionally, Northwest

19   Administrators’ proposed order provides that Western Holstein’s withdrawal liability is

20   $16,063.61. (Prop. Order (Dkt. # 7-2).) These errors undermine the court’s confidence

21   in the accuracy of Northwest Administrators’ submissions.

22   //


     ORDER - 2
 1          Moreover, the court finds that Exhibit H to Mr. Schumacher’s declaration requires

 2   additional explanation. (See Schumacher Decl. ¶ 22, Ex. H (“Withdrawal Liability

 3   Worksheet”).) Mr. Schumacher alleges in his declaration that Western Holstein failed to

 4   make any payments on its withdrawal liability after receiving the Trust’s July 20, 2018,

 5   demand letter. (Schumacher Decl. ¶¶ 16-20.) Yet, the second page of the Withdrawal

 6   Liability Worksheet provided in Exhibit H suggests that Western Holstein made “11

 7   [p]ayments,” totaling $86,360.23, between June 10, 2018, and April 10, 2019.

 8   (Withdrawal Liability Worksheet at 71.1) Absent further explanation from Northwest

 9   Administrators, the court cannot reconcile the above-mentioned statements in Mr.

10   Schumacher’s declaration with the second page of the Withdrawal Liability Worksheet.

11   (See id.; Schumacher Decl. ¶¶ 16-20.)

12          In light of the heavy evidentiary burden imposed by Local Rule 55, see Local

13   Rules W.D. Wash. LCR 55(b)(2), the court directs Northwest Administrators to correct

14   these errors or provide a detailed explanation as to why the identified deficiencies are not

15   errors. The court also directs Northwest Administrators to scrupulously review its entire

16   submission for accuracy prior to refiling an amended motion for default judgment.

17          Based on the foregoing analysis, the court DENIES Northwest Administrators’

18   motion for default judgment (Dkt. # 7) without prejudice to refiling with the corrections

19   //

20   //

21

22          1
                The court cites the page number at the bottom-right corner of the document.


     ORDER - 3
 1   discussed herein. The court ORDERS Northwest Administrators to file an amended

 2   motion for default judgment within 14 days of the date of this order.

 3          Dated this 24th day of April, 2019.

 4

 5                                                    A
                                                      The Honorable James L. Robart
 6
                                                      U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
